Citation Nr: 1709789	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  15-45 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for left hand numbness.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty from December 1980 to June 1981 and from June 1982 to December 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  In pertinent part, the RO denied service connection for left hand numbness and a bilateral foot disorder.  Following an October 2015 statement of the case, the Veteran filed a substantive appeal as to only the left hand and bilateral foot claims.

The Board notes that the RO, in an October 2015 rating decision, granted service connection for coronary artery disease, status post myocardial infarction (claimed as heart disease), with a 100 percent disability rating, effective January 9, 2014.  The Veteran filed a notice of disagreement with that decision in December 2015, requesting that his heart disease be considered both 100 percent and "permanent."  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2017, the Veteran made clear that he wished to change his requested Board hearing from one at the Central Office to a videoconference hearing.  Such request is consistent with a request for a videoconference hearing made by his representative in January 2017.  Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any Board decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.  

Accordingly, the case is REMANDED for the following action:

The AOJ should undertake appropriate efforts to afford the Veteran a BVA videoconference hearing, pursuant to his request if possible.  Notice should be sent to the Veteran, with a copy of the notice associated with the claims file.  If, for whatever reason, the Veteran decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

